Citation Nr: 1417570	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-49 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) from April 12, 2010, rated as 50 percent disabling prior to July 10, 2013 and 70 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for PTSD and assigned a 10 percent disability evaluation, effective July 15, 2008, the date VA received the Veteran's claim.  Jurisdiction has since been transferred to the RO in Lincoln, Nebraska.  

In April 2013, the Board granted an initial 50 percent rating for PTSD prior to April 12, 2010, and remanded the evaluation period from April 12, 2010 as well as the issue of entitlement to a total disability rating due to individual unemployability (TDIU) for further development.  In subsequent rating decisions, the RO awarded an initial 50 percent disability evaluation prior to July 10, 2013 and a 70 percent disability evaluation thereafter for PTSD, and granted a TDIU, effective December 14, 2009. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in a March 2014 statement, which was confirmed by the Veteran's representative in an April 2014 statement, the Veteran withdrew his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a March 2014 statement, after the award of a 70 percent disability rating for PTSD and entitlement to a TDIU was granted in an October 2013 rating decision, the Veteran indicated that he was satisfied with his disability status and withdrew his appeal.  At such time, the only issue in appellate status was entitlement to an increased rating for PTSD from April 12, 2010, rated as 50 percent disabling prior to July 10, 2013 and 70 percent disabling thereafter.  The Board observes that, in a subsequent April 2014 statement, the Veteran's representative confirmed that the Veteran wished to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


